Exhibit 10.53

EXECUTION

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of the 11th
day of February, 2010, by and between 125 MIDDLESEX TURNPIKE, LLC, a Delaware
limited liability company (“Landlord”), and GSI GROUP CORPORATION, a Michigan
corporation (“Tenant”).

Reference is hereby made to that certain Lease dated as of November 2, 2007 (the
“Lease”) by and between Landlord and Tenant, pursuant to which Tenant is
currently leasing from Landlord a certain parcel of land with the building
located thereon commonly known as 125 Middlesex Turnpike, Bedford,
Massachusetts, as more particularly described in the Lease (the “Premises”); and

WHEREAS Landlord and Tenant have agreed to amend certain terms of the Lease, all
as more particularly set forth herein.

NOW, THEREFORE, for good and valuable consideration this day paid, the receipt
and sufficiency of which are hereby acknowledged, and in consideration of the
mutual covenants contained herein, the parties mutually agree as follows:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Lease.

2. Effective Date. The effective date of this Amendment (the “Effective Date”)
shall be the date upon which Tenant’s Plan Approval (as defined below) has been
obtained from the Court (as defined below).

3. Lease Term. Section 1.1 of the Lease is hereby amended to provide that the
Initial Term of the Lease shall expire on the last day of the month in which
occurs the third (3rd) anniversary of the Effective Date.

4. Landlord’s Option to Terminate. Landlord shall have the option, exercisable
in its sole and exclusive discretion subject to the terms set forth herein, to
terminate the Lease prior to the scheduled expiration of the Lease Term.
Landlord’s option to terminate shall be exercised, if at all, by Landlord’s
delivery to Tenant of a written notice of termination (the “Termination Notice”)
setting forth the new date on which the Term of the Lease shall expire (the
“Early Termination Date”), which date shall be (a) no less than nine (9) months
after the date of the Termination Notice, and (b) in any event, no earlier than
June 1, 2011. In such event, the Term of the Lease shall expire on the Early
Termination Date, all Rent and other charges due under the Lease shall be
apportioned as of the Early Termination Date, and all terms and conditions of
this Lease and Tenant’s obligations hereunder, including without limitation
Tenant’s obligation to pay Rent, shall continue up to and including the Early
Termination Date. Landlord hereby agrees to keep Tenant reasonably apprised of
any marketing efforts undertaken by Landlord with respect to the Premises
throughout the Term of the Lease, which shall include providing Tenant with
copies of any third-party lease proposals, letters of intent and marketing
reports issued with respect to the Premises.



--------------------------------------------------------------------------------

5. Tenant’s Option to Extend. Section 2.3 of the Lease is hereby amended by:

(a) deleting the words and numbers “fifteen (15) months” from the two places in
which they appear in the third sentence of the first grammatical paragraph
thereof, and by replacing them in both places with the words and numbers “twelve
(12) months”;

(b) deleting the words and numbers “twelve (12) months” from the fifth sentence
of the first grammatical paragraph thereof, and by replacing them with the words
and numbers “ten (10) months”; and

(c) adding the following text at the end thereof: “Notwithstanding anything to
the contrary set forth herein, if at the time of Tenant’s election to exercise
either of its options to extend the Term of the Lease for an applicable
Extension Term, Tenant does not satisfy the Financial Requirement (as defined
below), Landlord shall have the right to require Tenant to provide Landlord with
a security deposit in an amount equal to six (6) months’ of Annual Rent payable
during such Extension Term, such deposit to be delivered to Landlord prior to
and as a condition precedent to the effectiveness of such Extension Term, in the
form of an irrevocable standby letter of credit in form and substance reasonably
satisfactory to Landlord. For the purposes hereof, the term “Financial
Requirement” shall mean that the total cash balance then being maintained by
Tenant is equal to at least Twenty Million Dollars ($20,000,000.00). If Tenant
is required to deliver a security deposit as a result of its failure to satisfy
the Financial Requirement at the time of its election to extend the Term of the
Lease as aforesaid, then Tenant shall be entitled to a return of such security
deposit in the event that Tenant subsequently satisfies the Financial
Requirement at any time during the remaining Term of the Lease. Conversely, if
Tenant is not required to deliver a security deposit because it satisfied the
Financial Requirement at the time of its election to extend the Term of the
Lease, Tenant shall nonetheless be required to deliver such security deposit in
the event that Tenant subsequently fails to satisfy the Financial Requirement at
any time during the Term of the Lease. In order to effectuate the foregoing
provision, Tenant shall provide Landlord with audited financial statements for
Tenant both (i) at the time of Tenant’s election to exercise either of its
options to extend the Term of the Lease for an applicable Extension Term, and
(ii) within ninety (90) days following the expiration of each fiscal year of
Tenant ending subsequent to the date on which Tenant first makes such election
to exercise an extension option.”

6. Yield Up. Section 4.1(i) of the Lease is hereby amended by deleting the words
and numbers “one hundred fifty percent (150%)” from the first sentence of the
second grammatical paragraph thereof, and by replacing them with the words and
numbers “two hundred percent (200%)”.

7. Landlord’s Access and Marketing Rights. Section 4.1(g) of the Lease is hereby
amended by adding the following text at the end thereof: “Landlord’s access
rights hereunder shall include the right to access the Premises from time to
time during the Term of the Lease for marketing purposes, including (i) allowing
prospective tenants, investors, buyers and lenders (collectively, “Landlord’s
Invitees”) to perform due diligence activities on the Premises, and (ii) posting
signs on the Land and/or the Building advertising the availability of space in
the Premises, in each case (1) at Landlord’s sole cost and expense; (2) at
reasonable frequency; and (3) subject in all respects to the terms and
conditions set forth in this section. Any entry into the

 

-2-



--------------------------------------------------------------------------------

Premises by Landlord or Landlord’s Invitees may not include invasive testing
within the Premises, and Landlord shall use reasonable efforts during such
periods of access to minimize interference with Tenant’s business operations.
Notwithstanding anything contained in this Lease to the contrary, Landlord
hereby agrees to indemnify and hold harmless Tenant from and against all claims,
costs, damages, demands, actions, liabilities, expenses and causes of action
(including, without limitation, reasonable attorney’s fees) arising out of or
resulting from personal injury or property damage incurred by Tenant and caused
by Landlord or Landlord’s Invitees during such periods of access. Landlord will
provide Tenant with reasonable advance notice prior to each visit by Landlord’s
Invitees.”

8. Deleted Lease Provisions. The Lease is hereby amended by deleting in their
entirety (a) the third (3 rd) sentence of Section 4.1(c) (Tenant’s right to
require Landlord to fund certain Capital Improvements); (b) Section 4.2(c)(ii)
(Tenant’s right to request that Landlord fund certain Improvements and Tenant’s
related right to purchase the Premises); (c) Section 8.13 (Tenant’s Right of
First Sale Offer); and (d) the last sentence of the second grammatical paragraph
of Section 4.1(i) (Tenant’s right to reduced holdover penalties upon prior
notice to Landlord).

9. Approval of Tenant’s Bankruptcy Plan. The effectiveness of this Amendment is
expressly subject to and conditioned upon the entry of an order by the United
States Bankruptcy Court for the District of Delaware (the “Court”) confirming
Tenant’s First Modified Joint Chapter 11 Plan of Reorganization, dated
January 8, 2010, under Chapter 11 of the United States Bankruptcy Code (Case
No. 09-14109) (the “Plan”), as such Plan may be hereafter modified, amended or
superceded by Tenant, provided that no such modification, amendment or
superceding plan shall adversely affect the rights of Landlord, and the prior or
contemporaneous entry of an order approving the assumption of the Lease as
modified by this Amendment (“Tenant’s Plan Approval”). Promptly following the
execution of this Amendment by both parties, Tenant shall file with the Court a
motion seeking approval of the assumption of the Lease as modified by this
Amendment (an “Assumption Motion”), and shall use commercially reasonable
efforts to obtain Tenant’s Plan Approval as expeditiously as is reasonably
possible thereafter. In the event that Tenant does not promptly file an
Assumption Motion and exercise commercially reasonable efforts to obtain Court
approval thereof, then at Landlord’s election this Amendment shall be rendered
void and without force or effect upon the delivery of written notice by Landlord
to Tenant and the failure by Tenant to cure any such alleged act within seven
(7) days following the delivery of such notice. In the event that Tenant is
unable to obtain Tenant’s Plan Approval despite having exercised commercially
reasonable efforts to do so, then at either party’s election this Amendment
shall be rendered void and without force or effect upon the delivery of written
notice by such party to the other party hereto.

10. HVAC System. Landlord and Tenant each hereby acknowledges that Tenant has
encountered certain issues controlling the temperatures of various conference
rooms, private offices and open spaces within the Premises. Exhibit A attached
hereto sets forth a list of recommended repairs which, if performed, are
reasonably anticipated to eliminate the aforementioned HVAC system issues
occurring within the Premises (the “Recommended Repairs”). Tenant hereby agrees
that Landlord shall not be responsible for performing the Recommended Repairs at
any time. Landlord hereby agrees that Tenant shall not be responsible for
performing the Recommended Repairs at any time. Except as otherwise expressly
set forth above, nothing contained herein shall be deemed to limit or affect
Tenant’s maintenance and repair obligations under the Lease, including without
limitation pursuant to Section 4(c) thereof.

 

-3-



--------------------------------------------------------------------------------

11. Governing Law. This Amendment shall be construed in accordance with the laws
of the Commonwealth of Massachusetts, and may only be amended in a writing
signed by all the parties hereto. The invalidity of one or more of the
provisions contained herein as amended hereby shall not affect the remaining
provisions of the Lease, and if one or more of such provisions shall be declared
invalid by final order, decree or judgment of a court of competent jurisdiction,
the Lease shall be construed as if such invalid provision or provisions had not
been included in the Lease.

12. Consistency. In the event that any provision of this Amendment is
inconsistent with the Lease, this Amendment shall control.

13. Brokerage Representations. Landlord and Tenant each represents that it has
not dealt with any broker in connection with this Amendment. Each party hereby
agrees to defend, indemnify and hold harmless the other party from and against
any loss, cost or expense (including reasonable attorneys fees) incurred as a
result of its breach of the foregoing representation.

14. Ratification; Authority. Except as herein amended, the Lease shall remain in
full force and effect in accordance with its terms. The parties each hereby
confirm that the Lease is unmodified and in full force and effect and that, to
the knowledge of Landlord or Tenant, as applicable, there are no existing
defaults of the other under the Lease. Each signatory of this Amendment
represents hereby that he or she has the authority to execute and deliver the
same on behalf of the party hereto for which such signatory is acting.

15. Counterparts. This Amendment may be executed in one or more identical
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

[End of text on page. Signatures follow on next page.]

 

-4-



--------------------------------------------------------------------------------

EXECUTED by authorized representatives of each of the parties hereto, as a
sealed instrument as of the day and year first above written.

 

LANDLORD: 125 MIDDLESEX TURNPIKE, LLC By:   Mohawk Partners II, LLC   By:  

        /s/ H. Brune Levering, Jr.

  Name:                H. Brune Levering, Jr.   Title:                Authorized
Representative

TENANT:

GSI GROUP CORPORATION

By:  

              /s/ S. Edelstein

Name:                      Sergio Edelstein Title:  
                   President, C.E.O.

 

-5-



--------------------------------------------------------------------------------

JOINDER

The undersigned, GSI Group, Inc., being the Guarantor of Tenant’s obligations
under the Lease pursuant to that certain Guarantee Agreement made as of
November 2, 2007 (the “Guaranty”), hereby joins in the execution of this First
Amendment to Lease (the “Amendment”) to acknowledge its consent to the terms of
the Amendment, confirm that the obligations of Tenant pursuant to the Amendment
are included among the obligations guaranteed by the undersigned pursuant to the
Guaranty, and confirm and ratify the undersigned’s continuing obligations and
liability under the Guaranty.

IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the day and
year first above written.

 

GUARANTOR: GSI GROUP, INC. By:  

/s/ S. Edelstein

Name:  

     Sergio Edelstein

Title:  

     President, C.E.O.

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

RECOMMENDED HVAC REPAIRS

 

Date:    November 2, 2009 From:    David Mathews To:    Mark Meche AIA    Winter
Street Architects

Ref: HVAC systems corrective action.

Dear, Mark

Please find below a list of action items that I feel need to be accomplished to
bring the HVAC system into minimal working standards.

The most problematic areas are served by RTU-1, RTU-2, RTU-3, RTU-5, RTU-6, and
RTU-14. For ease of future communication and reference we would like to use the
RTU number then the area or room in which there is an issue.

 

1) RTU-1 Proposed Action: Add one (1) new VAV box to the system to control the
open cubicle area.

Scope: Provide and install new VAV box and associated duct work as required. Air
balance and set up of new VAV box. Test air flow at all outlets. Check
calibration of all space sensors, re-calibrate as required. Reconfigure/add
controls to conform to the base intent of the existing modified systems as well
as changes proposed here.

 

2) RTU-2 Proposed Action: Add two (2) new VAV boxes to the system to control the
open cubicle area and the glassed in area outside offices 128-131.

Scope: Provide material and labor to install new VAV boxes and associated duct
work as required. Air balance and set up of new VAV boxes. Test air flow at all
outlets. Check calibration of all space sensors, re-calibrate as required.
Reconfigure/add controls to conform to the base intent of the existing modified
systems as well as changes proposed here.

 

3) RTU-3 Proposed Action: Air balance, control modifications.

Scope: Rebalance system and fan powered boxes as required to enhance area
comfort levels. Reconfigure/add controls to conform to the base intent of the
existing modified systems as well as changes proposed here.

 

4) RTU-5 Proposed Action: Add one (1) new VAV box to the system to control the
open cubicle area.

Scope: Provide material and labor to install new VAV box and associated duct
work as required. Air balance and set up of new VAV box. Test air flow at all
outlets. Check calibration of all space sensors, re-calibrate as required.
Reconfigure/add controls to conform to the base intent of the existing modified
systems as well as changes proposed here.

 

5) RTU-6 Proposed Action: Add one (1) new VAV box to the system to control the
receptionist and lobby area.

Scope: Provide material and labor to install new VAV box and associated duct
work as required. Air balance and set up of new VAV box. Test air flow at all
outlets. Check calibration of all space sensors, re-calibrate as required.
Reconfigure/add controls to conform to the base intent of the existing modified
systems as well as changes proposed here.

 

-7-



--------------------------------------------------------------------------------

6) RTU-14 Proposed Action: Add one (1) new VAV box to the system to control the
open cubicle area.

Scope: Provide material and labor to install new VAV box and associated duct
work as required. Air balance and set up of new VAV box. Test air flow at all
outlets. Check calibration of all space sensors, re-calibrate as required.
Reconfigure/add controls to conform to the base intent of the existing modified
systems as well as changes proposed here.

 

7) BMS Proposed Action: Assessment of Building Management System.

Scope: Observe operation and capabilities of existing BMS system, FPT/VAV
controllers and roof top unit controllers. Make recommendations based on
observations and input from GSI facilities personnel.

 

-8-